932 F.2d 970
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Victor GARCIA, Defendant-Appellant.
No. 90-6459.
United States Court of Appeals, Sixth Circuit.
May 10, 1991.

1
Before KENNEDY and BOYCE F. MARTIN, JR., Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
Victor Manuel Garcia, a federal prisoner, appeals the sentence imposed by the district court following his guilty plea conviction on charges of money laundering.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination pursuant to Fed.R.App.P. 34(a), the panel unanimously agrees that oral argument is not necessary.  Counsel for all parties have waived oral argument in this case.


3
In August 1990, pursuant to a Fed.R.Crim.P. 11 plea agreement, Garcia pled guilty to one count of money laundering in violation of 18 U.S.C. Sec. 1956(a)(1)(B)(i).  The plea agreement required, inter alia, that the government not oppose Garcia's position that he was entitled to a reduction for acceptance of responsibility and that the government agrees to assert to the sentencing court that Garcia was a minor participant in the offense.  The government complied with the plea agreement at sentencing.  The court granted Garcia the reduction for acceptance of responsibility, but rejected the parties' contention that Garcia was a minor participant.  Garcia was sentenced to a term of sixty months imprisonment and two years supervised release.


4
In his timely appeal, Garcia asserts that the district court erred in determining that he was not a minor participant in the offense because the evidence presented at the sentencing hearing established that he was a minor participant in the money laundering operation.


5
Upon review, we conclude that the district court's denial of the minor participant reduction to Garcia was not clearly erroneous.    See United States v. Perry, 908 F.2d 56, 58 (6th Cir.), cert. denied, 111 S.Ct. 565 (1990);  United States v. Williams, 894 F.2d 208, 213-14 (6th Cir.1990).  Garcia failed to meet his burden of showing by a preponderance of the evidence that he was entitled to a reduction as a minor participant pursuant to U.S.S.G. Sec. 3B1.2.    See United States v. Rodriguez, 896 F.2d 1031, 1032-33 (6th Cir.1990).


6
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation